Citation Nr: 1529233	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Evaluation of radiculopathy of the left lower extremity, rated as 10 percent disabling prior to July 15, 2010.

2.  Evaluation of radiculopathy of the left lower extremity, rated as 20 percent disabling from July 15, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1960.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2012, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is associated with the claims file.  

In September 2012, August 2013, and March 2014, the Board remanded the remaining matters on appeal to Agency of Original Jurisdiction (AOJ) for additional development of the record. The case has since returned to the Board for the purpose of appellate disposition. For the following reasons, the AOJ is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequent to the Board's September 2012 remand, in a March 2013 rating decision, the evaluation assigned to the Veteran's radiculopathy of the left lower extremity was increased to 20 percent for each extremity, effective February 9, 2012.  Following the Board's March 2014 rating decision, the AOJ assigned a 20 percent rating for the disability effective from July 15, 2010.  As these ratings are less than the maximum benefits available, the issue remains on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993). The Veteran's radiculopathy claim has been recharacterized as shown on the title page, to depict the staged ratings assigned to his disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Prior to and from July 15, 2010, the Veteran's service-connected lumbar radiculopathy of the left leg has been manifested by moderate incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1. The criteria for an initial 20 percent rating for lumbar radiculopathy of the left leg, prior to July 15, 2010, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a , Diagnostic Code 8520 (2014).
 
2. The criteria for a rating in excess of 20 percent rating for lumbar radiculopathy of the left leg have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claim for increased initial rating for left lower extremity radiculopathy, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.

Pursuant to the Board's August 2013 remand instructions, a copy of the June 2012 VA examination report has been obtained and associated with the electronic claims file.

The Veteran has also been afforded various VA examinations with respect to the claim. The Board acknowledges that, in the March 2014 remand, previous VA examination findings were found to be inadequate, in that the August 2013 VA examiner conducted EMG studies for only the right leg and not the left.  Accordingly, the Board remanded the matter so that such testing could be undertaken.  

Review of the claims file reveals that these studies were undertaken in October 2014 and that the VA examiner subsequently provided opinion as to the severity of the Veteran's left leg radiculopathy.  Accordingly, the Board finds the examinations adequate for adjudication purposes and in compliance with the Board's remand instructions.  See Stegall, 11 Vet. App. at 268.

The Veteran also presented testimony at a hearing in April 2012. During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities. His functional impairment and manifestations were addressed. The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The remaining claims on appeal are thus ready to be considered on the merits.




II.  Law and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). In this case, the Veteran has already been assigned staged rating for his left lower extremity radiculopathy.  The Board will accordingly discuss the propriety of the ratings assigned for each stage.

The Veteran's lumbar radiculopathy of the left leg is rated as 10 and 20 percent disabling under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520. Under those criteria, incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy. Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost warrants an 80 percent rating. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

On VA examination in August 2008, the Veteran complained of low back pain radiating to the lower extremities.  A neurological examination, including sensory examination of the lower extremities, was normal. A motor examination revealed normal power, bulk, tone, and symmetry of the muscle groups of the lower extremities. Reflexes were intact and equal.  A straight leg raise test was negative bilaterally to 90 degrees.  

A September 2008 VA outpatient treatment report documents the Veteran's complaints of low back pain with left lower extremity paresthesias. It was indicated that the Veteran used to walk for exercise, but had stopped due to back pain. He rated the pain a level of 7 on a scale to 10. The pain was worse in the morning and decreased with mobility. It was also worsened by bending, rising from a seated position, lying down, walking, and getting dressed. Heat, elevation, changing position, and walking could improve his pain. Objectively, a straight leg raising test was positive. There was pain and weakness with hip flexion. An assessment of impaired range of motion, muscle performance, and motor function associated with chronic back pain was noted.

On VA examination in February 2010, the Veteran complained of chronic low back pain with frequent radiation into his left lower extremity.  The radicular pain was severe, occurred several times a day, and lasted for a few minutes at a time.  He had numbness and tingling in his left lower extremity most nights and mornings.  He developed weakness in the left lower extremity several times a day, which lasted for a few minutes.  He became unsteady but had not fallen during these episodes of weakness.  He was not having any of these symptoms at the time of examination.  The examiner noted that this problem caused moderate effects on usual daily activities including chores, shopping, exercise, sports, recreation, and traveling.  He was employed on a part-time basis as a teacher.  The condition had a significant impact on occupational activities from pain, decreased mobility, problems with lifting and carrying, and frequent decreased strength in the left lower extremity.

Examination of the left lower extremity found a positive straight leg raising test.  Sensation to position was intact.  There was decreased sensation to light touch and pain over his medial and lateral left leg and his left foot.  Motor examination was intact.  Gait was antalgic favoring the left lower extremity.

The examiner diagnosed left lower extremity radiculopathy with paresthesias.  

An August 2010 VA outpatient treatment report reflects that the Veteran indicated that he fell recently due to his legs giving out. He complained of pain in the legs, hips, and back. He denied saddle anesthesia, bowel or bladder incontinence. It was noted that while the Veteran had a history of low back pain, it was worse than past episodes. On neurological examination, there were no focal motor/sensory deficits. A straight leg test was negative. He was able to walk without assistance. There were no signs or symptoms indicative of acute neurosurgical emergency. An impression of sciatica was indicated.

On VA peripheral nerve examination in September 2010, the Veteran reported that his low back pain now extended down the right lower extremity down to the knee as well, with occasional pain down to the ankle. He also reported numbness and tingling down the outside of the legs as well. He indicated that his right leg felt weaker and he was having more difficulty walking. The Veteran endorsed weakness, pain, numbness, and paresthesias. He had intermittent problems with mobility and felt that he needed to use a walker at times. He reported that he stumbled at times. He was prescribed gabapentin for neurologic pain.

A reflex examination yielded normal findings with the exception of hypoactive knee jerk and absent ankle jerk bilaterally. On sensory examination, the right and left popliteal nerves were decreased to vibration and pain/pinprick in the foot. Sensation was intact on position sense, light touch and dysesthesias. A detailed motor examination revealed that there was active movement against some resistance in both lower extremities. The examiner indicated that there was some muscle atrophy, but muscle tone was normal. There was no gait abnormality, imbalance or tremor, or evidence of fasciculation. The examiner indicated that there was no indication of joint function affected by any nerve disorder. 

A diagnosis of degenerative joint disease of the lumbar spine with bilateral lower extremity radiculopathy was assigned. While there was neuritis, neuralgia, and nerve dysfunction present, there was no paralysis. The examiner indicated that there was very likely intermittent nerve root compression on both sides responsible for the Veteran's symptoms. He indicated that the disability functionally impacted the Veteran's ability to stand while teaching and caused difficulties with repetitive bending and lifting.

On VA pain clinic consultation in February 2011, the Veteran presented for complaints of exacerbation of chronic low back pain. He noted that his pain progressively worsened throughout the day. The pain occurred in a generalized area of his low back and radiated down the antero and posterior aspects of the lower extremities, stopping at the ankle. He rated the pain a level of 5 on a scale to 10, but it could climb to as high as 8. He described the pain as a sharp, aching, tight, tingling, and cramping quality. He felt that the low back pain was more severe than his leg pain, and that both legs were equally painful. He indicated that medications helped to improve the pain by at least 50 percent, and that he could function on medication. He had tried physical therapy, but had not used a TENS unit.

On physical examination, he had a normal gait and did not use an assistive device for ambulation. He maintained 5 out of 5 strength in his lower extremities and sensation was intact. He had an unremarkable physical examination, but there was tenderness to palpation over the paraspinous muscles. An assessment of chronic low back pain, lumbar muscles spasms, chronic pain syndrome, and lumbar radiculopathy of the bilateral lower extremities was indicated.

A March 2012 private treatment report from New Mexico Orthopedics reflects that the Veteran reported that he had been experiencing back pain across the lower back, described as a burning sensation and achy pain. Occasionally his symptoms referred into the leg region, lateral thigh, and calves. His symptoms were typically aggravated with sitting or walking. He felt better with warm water on his back. He had limitations of walking for 30 minutes and he felt severely impaired functionally. He rated his back pain a 10 on a scale to 10, and his leg pain an 8. He had been using codeine for management of hi symptoms. He denied any change in bowel and bladder issues. He had a course of physical therapy in 2011 and had an MRI in 2010. He had no other treatment besides physical therapy and use of a TENS unit.

Objectively, he demonstrated 5/5 strength bilaterally with hip flexion, knee extension, ankle dorsiflexion, and ankle plantar flexion bilaterally.  Sensation was intact to light touch throughout the lower extremities.  There was no evidence of cyanosis, clubbing, edema, or skin lesions or rashes throughout the lower extremities.  The examiner noted a history of progressive exertional-based lower back pain, primarily axial in nature with episodic pain referring to the lower extremities.  An MRI revealed spondylolisthesis with foraminal and central stenosis at L4-5, which the examiner noted was the likely etiology of his lower back pain and episodic pain in the lower extremities.  

An April 2012 treatment report from New Mexico Orthopedics reflects continued reports of low back pain aggravated with sitting or walking, and pain referring into the thighs. He reported that his symptoms had worsened with increasing pain with standing and walking. His pain referred into the anterior thighs, particularly on the left side greater than the right. Tylenol was of minimal help.

On examination, he demonstrated difficulty with transitioning from sitting to standing position. He had 4+ strength with hip flexion bilaterally. Knee extension, ankle dorsiflexion, and ankle plantar flexion were 5 out of 5. An MRI revealed evidence of moderate acquired central stenosis at L4-5 with moderate facet arthropathy and mild effacement of the right L4 nerve root. An impression of progressive low back pain referring into the bilateral left greater than right lower extremities, aggravated with standing and walking, in the setting of L4-5 was noted.

During the Veteran's April 2012 Board hearing, he testified that his low back pain had worsened. He rated his pain a level of 10 out of 10 upon waking up. He had to take medication constantly, including codeine, Tylenol, and muscle relaxers. He could no longer go for walks due to pain. He also indicated that he cut his teaching duties to half-time because his classroom activities caused too much stress on his back and legs. He noted that he experienced pain, weakness, and numbness in both legs. With respect to functional impact, he reported difficulties with walking, lifting, bending down, yard work, and home maintenance.

On VA examination in June 2012, the Veteran reported gradual worsening in intensity of his low back pain, which he stated continued to be felt into both lower extremities, left greater than right, primarily to the lateral and anterior thighs and anterior calves.  He denied numbness or current dysesthesias.  

Objectively, muscle strength testing revealed normal strength for left hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  He did not have muscle atrophy.  A reflex examination revealed hypoactive deep tendon reflexes for the left knee and ankle.   A sensory examination was normal and a straight leg raising test was negative.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.

A diagnosis of bilateral degenerative joint disease with bilateral radiculopathy was assigned. The examiner found that the condition did not affect his ability to work.

On VA examination in October 2012, the Veteran reported that, since the last VA examination, he had received some injections in the back and was scheduled for more the following week. He indicated that these injections did help with his pain. He stated that it was very difficult to get out of bed due to his back pain.

Muscle strength testing of the lower extremities was active against some resistance in the hips, but normal for knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension. The Veteran did not have muscle atrophy. A reflex examination was normal for the knees, but absent in both ankles. A sensory examination was normal for both lower extremities, while a straight leg raising test was negative. The examiner indicated that there was severe constant pain in both extremities and moderate paresthesias. There were no other signs or symptoms radiculopathy. However, the examiner then indicated that she was unable to answer whether the Veteran had active radiculopathy given that he denied symptoms of the same on June 2012 examination and there were no objective findings on examination.

In a February 2013 addendum opinion, the examiner wrote that the Veteran's radicular involvement was mild involvement of the bilateral femoral nerves and moderate involvement of the bilateral sciatic nerves. 

Given the inconsistent findings of the June 2012 and October 2012 examinations and addendum regarding the Veteran's radiculopathy, the Veteran was afforded another examination in August 2013. The examination revealed that muscle strength was normal in both lower extremities, and there was no muscle atrophy. A reflex examination and sensory examination of the lower extremities was normal. A straight leg raising test was normal. The examiner noted that the Veteran had radicular pain, described as intermittent severe pain and mild paresthesias and numbness. The examiner indicated that the sciatic nerve of both lower extremities was involved. He indicated that the level of severity of the radiculopathy was mild. There were no other neurological abnormalities present.

The Veteran also underwent peripheral nerves examination in August 2013. On examination, the Veteran reported that he felt that his lower extremity pain had worsened since the October 2012 VA examination. He stated that both of his legs gave out periodically and that he experienced weakness in both legs. He stated that he felt that the left leg gave out more than the right. His last episode was 1 week prior to examination. He stated that he had fallen a few times, and the last time he fell was 1 to 2 months ago while doing yard work. He noticed numbness of the thighs with prolonged sitting. He had intermittent pain described as a sharp pain of the lower extremities which began in the hip region and shot down the lateral aspect of the thighs bilaterally.

The examiner noted that the Veteran had severe intermittent pain in extremities, mild paresthesias, and mild numbness.

On muscle strength testing, there was normal strength in both lower extremities. There was no muscle atrophy. Reflex and sensory examinations of both lower extremities were also normal. The examiner indicated that all nerves were normal, including the sciatic nerve. EMG studies were ordered. 

The Veteran underwent subsequent needle examination of the right leg, hip, and paraspinal muscles in October 2013. It was noted that the Veteran complained of chronic low back pain with some radiation into the right buttock. There was no numbness, tingling, cramping or burning noted. The examiner noted that the left leg could also be involved, but today and at most times, the right leg was worse. 

On physical examination, there was no atrophy in the lower extremities. Sensory examination was normal to touch, temperature, and vibration. Motor strength was normal in the legs. Reflexes were 2+ and symmetric at the knees and the ankle. The examiner indicated that testing results were normal. There was no sign of peripheral root dysfunction by electrodiagnostic testing or neurologic examination.

The Veteran subsequently underwent EMG studies of the left lower extremity in October 2014.  The report reveals that a needle examination of the left leg, hip, and lumbar paraspinal muscles was normal.  There was no sign of peripheral nerve or root dysfunction by electrodiagnostic testing.  

In January 2015, the examiner commented that no radiculopathy was present as the Veteran had a normal EMG of the left lower extremity.

In various written statements, the Veteran's friend and daughter wrote that they had observed the Veteran's difficulties with his back and legs. They indicated that the Veteran had to give up many activities he previously enjoyed, including basketball, bowling, and walking. They noted that he struggled to get out of bed in the morning. He had to be helped from getting from a seated to a standing position.

With respect to the claim for increased rating for left leg radiculopathy for the period prior to July 15, 2010 the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, paresthesias, weakness, and numbness. Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that a 20 percent rating is also warranted for the period prior to July 15, 2010. During this initial period, there was evidence of pain, occasional reflex and sensory deficits, and weakness. This evidence tends to establish moderate disability consistent with a 20 percent rating.

However, the Board also finds that the manifestations of the Veteran's radiculopathy of the right lower extremity cannot be considered moderately severe, since motor, sensory, and reflex examinations have largely yielded normal findings with only occasional deficit indicated. There have been no consistent motor, sensory or reflex definite noted across examinations. In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a. However, while muscle atrophy was noted on one examination, all other subsequent examinations documented no atrophy or abnormal muscle tone. Although there was decreased sensation noted on one examination and some abnormal deep tendon reflexes on 2 occasions, all other finding were normal. EMG studies of the left lower extremity were normal. In sum, these fleeting findings are of less probative evidence than the other evidence contained in the file.

Moreover, the August 2013 VA examiner found no more than mild radiculopathy, and the October 2013 peripheral nerves examiner found that the Veteran's radiculopathy was manifested by intermittent pain in both extremities, mild paresthesias, and mild numbness. These findings are consistent with no more than moderate radiculopathy. Therefore, a 40 percent or greater rating is not applicable.

The Board has again considered the Veteran's statements and hearing testimony regarding the severity of his radiculopathy symptoms. Certainly, as a lay person, he is competent to attest to physical symptoms that he experiences, such as persistent leg pain and weakness. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Generally, these statements are credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 20 percent is warranted at this time. The Veteran's statements have been non-specific and fail to establish a greater degree of functional impairment. Although he described periods of weakness and indicates that he has fallen due to weakness, even if credible, there is no proof of neurological findings sufficient to demonstrate moderately severe incomplete paralysis of the sciatic nerve. We find the medical evidence to be far more probative of the degree of impairment that his lay statements.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work. However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder. Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted. 38 C.F.R. § 3.321(b)(1).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has an 80 percent evaluation (regardless of the grant of a 10 percent rating for one period noted above) for his service-connected disabilities.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.  
. 
For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's lumbar radiculopathy of the left leg, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that a higher 20 percent rating for the Veteran's lumbar radiculopathy of the left leg prior to July 15, 2010, is warranted, but that ratings in excess of 20 percent for this disability for either period is not warranted. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 20 percent rating for radiculopathy of the left lower extremity prior to July 15, 2010 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




 Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity from July 15, 2010, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


